UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 11-6275


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KALVIN MARSHALL,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Henry E. Hudson, District
Judge. (3:02-cr-00225-HEH-2; 3:10-cv-00331-HEH)


Submitted:   July 28, 2011                 Decided:   August 2, 2011


Before SHEDD, AGEE, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kalvin Marshall, Appellant Pro Se.   David Thomas Maguire,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Kalvin Marshall seeks to appeal the district court’s

order denying his Fed. R. Civ. P. 59(e) motion to alter or amend

the   district        court’s      prior    orders         denying    relief         on    his    28

U.S.C.A. § 2255 (West Supp. 2011) motion.                              The order is not

appealable       unless        a    circuit         justice     or     judge          issues       a

certificate of appealability.                 28 U.S.C. § 2253(c)(1)(B) (2006).

A certificate         of     appealability           will     not      issue         absent       “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                      When the district court denies

relief   on     the    merits,      a    prisoner         satisfies    this      standard         by

demonstrating         that     reasonable           jurists    would       find       that       the

district      court’s      assessment       of       the    constitutional           claims       is

debatable     or      wrong.        Slack   v.       McDaniel,       529    U.S.      473,       484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is     debatable,         and   that       the    motion    states      a    debatable

claim of the denial of a constitutional right.                             Slack, 529 U.S.

at    484-85.         We   have     independently           reviewed       the    record         and

conclude      that     Marshall      has    not       made    the     requisite           showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.          We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

                                                2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3